Citation Nr: 0948243	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-00 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected right ankle 
disability.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
right ankle disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
December 1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied entitlement to 
service connection for hepatitis C, a back disability, and a 
left hip disability, as well as entitlement to TDIU.

With respect to the issues on appeal, the record reflects 
that the RO certified the issue of entitlement to service 
connection for hepatitis C, but did not certify for appeal 
the issues of entitlement to service connection for a back 
disability and left hip disability and entitlement to TDIU 
for appeal.  However, in reviewing the record, the Board 
observes that in July 2005, the Veteran provided Notice of 
Disagreement with all of the issues that were denied in the 
May 2004 rating decision, notice of which was issued on July 
30, 2004, including the issues of entitlement to service 
connection for hepatitis C, a back disability, and a left hip 
disability, and entitlement to TDIU.  Thereafter, on December 
8, 2005, the RO issued a Statement of the Case with respect 
to such issues.  The Veteran was informed that he had 60 days 
from the date of the letter to file his appeal.  
Subsequently, on January 10, 2006, the RO received a 
statement from the Veteran indicating that he disagreed with 
the denial of his hepatitis C, left hip, back and TDIU 
claims.  The Board construes such statement as a timely 
substantive appeal as to such issues.  Accordingly, the Board 
finds that it has jurisdiction over the issues of entitlement 
to service connection for hepatitis C, entitlement to service 
connection for a left hip disability, to include as secondary 
to a service-connected right ankle disability, entitlement to 
service connection for a back disability, to include as 
secondary to a service-connected right ankle disability, and 
entitlement to TDIU.  Therefore, the issues on appeal have 
been recharacterized as those found on the coversheet of the 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  This law sets 
forth the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned in the event of award of the benefit sought. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
With respect to the issues of entitlement to service 
connection for hepatitis C, and a back disability and a left 
disability, to include as secondary to a service-connected 
right ankle disability, the Board, in reviewing the Veteran's 
claims file, observes that in a March 2006 letter, the RO 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, per 
Dingess.   However, the Board notes there is no evidence of 
record in this case that establishes that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. 
§ 3.159, and Quartuccio.  The Board notes that the December 
2002 and May 2006 VCAA notice letters of record are not 
adequate as they did not refer specifically to the service 
connection claims at issue.
 
The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the issue of entitlement to service 
connection for a back and left hip disability, the record 
reflects that the Veteran was afforded a VA examination in 
April 2004.  After an examination of the Veteran and a review 
of his claims file, the examiner opined that the Veteran's 
left hip and back complaints are not connected to his 
service-connected right ankle condition.  However, the 
examiner failed to provide a clinical rationale for his 
opinion.  Therefore, the Board finds that such opinion is 
inadequate and, as a result, a new VA examination is 
warranted to determine the nature and etiology of the 
Veteran's left hip and back disability.  Such information 
would be useful in the de novo adjudication of the Veteran's 
claim.

With respect to the issue of entitlement to TDIU, the record 
does not contain a VA clinical opinion as to whether it is at 
least as likely or not that the Veteran's service-connected 
disabilities, to include in combination, render him unable to 
maintain substantially gainful employment consistent with his 
education and occupational experience.  Such opinion would be 
useful in the de novo adjudication of the Veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Allen v. Brown, as well 
as 38 U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
claims for entitlement to service 
connection for hepatitis C, entitlement 
to service connection for a back 
disability, to include as secondary to a 
service-connected right ankle disability, 
entitlement to service connection for a 
left hip disability, to include as 
secondary to a service-connected right 
ankle disability, and entitlement to 
TDIU, including which evidence, if any, 
the Veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  Additionally, the 
Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date 
in the event of award of the benefit 
sought.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his back, left hip, and 
hepatitis C disabilities since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current back and left hip 
disabilities.  The examiner should 
specifically identify all back and left 
hip conditions found.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has back 
and left hip disabilities that are 
related to any incident of service.  The 
examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran 
has a back and/or left hip disability 
that is proximately caused or aggravated 
by his service-connected right ankle 
disability.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file, 
and a copy of this Remand, should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.

4.  Thereafter, the RO must readjudicate 
the issues of entitlement to service 
connection for hepatitis C, entitlement 
to service connection for a back 
disability, to include as secondary to 
service-connected right ankle 
disability, and entitlement to service 
connection for a left hip disability, to 
include as secondary to service-
connected right ankle disability.  If 
any benefit sought remains denied, the 
Veteran should be issued a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  

5.  Following completion of the above 
requested action, the Veteran's claims 
folder should be forwarded to the 
appropriate clinician for a clinical 
opinion as to whether it is at least as 
likely as not that the Veteran's 
service-connected disabilities, in 
combination, render him unable to engage 
in substantially gainful employment 
consistent with his education and 
occupation.  The Veteran's age should 
not be considered in rendering the 
opinion.  The examiner should provide a 
complete rationale for the opinion 
expressed.

All necessary tests should be performed.  
The claims file, and a copy of this 
Remand, should be made available to the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
expressed.

6.  Thereafter, the issue on appeal of 
entitlement to a TDIU should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran should be 
issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


